TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00421-CR




Zane Eugene Mitchell, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-04-0117-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
A jury found appellant Zane Eugene Mitchell guilty of delivering less than four grams
of cocaine.  See Tex. Health & Safety Code Ann. § 481.112 (West 2003).  The court assessed
punishment, enhanced by two previous felony convictions, at imprisonment for fifty years.
Appellant’s court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by demonstrating that the only arguable contentions that might support the appeal are
ultimately without merit.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).  Appellant received a copy of counsel’s brief and was advised of his right to examine the
appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel’s brief and agree that the appeal is frivolous
and without merit.  A discussion of the contentions advanced in counsel’s brief would serve no
beneficial purpose.  Counsel’s motion to withdraw is granted.
The judgment of conviction is affirmed.
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   March 10, 2005
Do Not Publish